Citation Nr: 0006258	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-20 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left chest and shoulder gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for cervical spine 
degenerative changes and entitlement to an evaluation greater 
than 10 percent for residuals of a gunshot wound to the left 
chest and left shoulder.


FINDINGS OF FACT

1.  Medical evidence of a nexus between cervical spine 
degenerative changes and the veteran's period of service has 
not been submitted.

2.  The veteran's residuals of gunshot wound to the left 
chest and left shoulder thigh based on injuries to Muscle 
Groups I and II are manifested by no more than impairment 
consistent with moderate muscle injury.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cervical spine degenerative changes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of gunshot wound to the left chest and 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. 4.73, Diagnostic Codes 5301, 5302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for residuals of a gunshot wound to the left chest 
and shoulder in a rating decision dated in March 1984 and 
assigned a 10 percent evaluation effective from October 6, 
1983.  At that time, the RO considered the veteran's service 
medical records that revealed a gunshot wound to the left 
chest by an unknown caliber weapon during a robbery in May 
1974.  The records disclosed a small entrance wound on the 
anterior left shoulder with surrounding powder burns, and a 
posterior left chest wound near the tip of the scapula.  
There was no artery or nerve involvement.  There also was no 
motor or sensory deficiency in the left arm, although the 
record supports that the veteran was restricted in the 
movement of his left shoulder due to pain.  

X-rays showed no underlying pneumothorax, but there was a 
pulmonary parenchymal infiltrate consistent with pulmonary 
injury from the gunshot wound.  There were small metallic 
fragments surrounding the area.  The path of the bullet was 
above and anterior to the axillary artery and vein and 
brachial plexus and did not damage them.  Exploration and 
debridement of the gunshot wound took place in May 1974 and 
in June 1974, there was delayed primary closure of the left 
chest wound.  On the fifth day post-operative, the wounds 
were inspected and appeared to be clean.  The wounds healed 
well.  A December 1975 examination for separation reveals the 
veteran's history of a gunshot wounds.  With the exception of 
a notation in a May 1974 record that indicates an order for 
an x-ray study of the left shoulder and cervical spine, the 
veteran's service medical records are silent for pertinent 
information.  

Also considered were the results from VA examination dated in 
January 1984 that included complaints of numbness in the 
anterior aspect of the veteran's chest and some residual 
aches in the shoulder and left upper arm.  On examination, 
the examiner noted that the veteran's chest was symmetrical, 
sounds were normal, and the scars were well healed and 
uncomplicated.  The diagnoses rendered were gunshot wound to 
the left chest, healed, with residuals of retained metallic 
fragments and without pulmonary deficit or disability; well 
healed cicatrices; and gunshot wound to the left shoulder, 
healed, without functional disability of shoulder or arm, and 
residuals of retained metallic fragments, and paresthesia 
adjacent chest wall.  

VA outpatient records dated in September 1987 reveal 
complaints of pain in the left upper chest that radiated into 
the arm and neck.  It was noted that there was no atrophy and 
there was a diagnosis of brachial plexus neuropathy.  A 
private medical doctor's statement dated in September 1987 
discloses treatment for left-sided chest pains in December 
1984 and on two occasions in February 1987.

In the report from VA examination dated in January 1988, the 
examiner recited the veteran's history of gunshot wounds to 
the left chest and shoulder.  Also noted is that the veteran 
began to experience tingling in his fingers a year later, but 
did not have any other symptoms until 1984, when he had some 
shooting pains in the chest that radiated down into the left 
arm.  At the time of the examination, the examiner noted 
complaints of paresthesias in the veteran's fingertips, chest 
pains, and increasing weakness on internal rotation and 
adduction of the left shoulder.

The examination reported range of motion of the shoulder at 
180 degrees on forward elevation and shoulder adduction, 
rotation at zero to 90 degrees, normal strength with 
decreased grip in the left hand.  Deep tendon reflexes were 
equal bilaterally, range of motion of the neck revealed no 
abnormalities, and chest examination revealed no tenderness.  
Diagnoses rendered were residual gunshot wound, left chest 
and shoulder with residual retained metallic fragments, 
minimal radiating neuralgia, left arm with resulting minimal 
functional impairment.  

In a private statement dated in September 1991, the doctor 
noted the veteran complaints of increasing aching and 
numbness in the shoulder region and tingling in the ulnar 
aspect of the hand.  On examination, the doctor noted Tinel's 
sign over the left and right elbow.  Extension of the 
shoulder produced some symptoms including paresthesias in the 
arm, hand, and shoulder.  Reflexes were normal and there was 
no objective weakness or muscle wasting.  Also, there was no 
objective loss of sensation to light touch.  Nerve conduction 
related to symptomatology of other disabilities.  In 
conclusion, the doctor noted some irritation of the brachial 
plexus.

A private medical doctor's statement dated in January 1993 
reveals treatment of left brachial plexus related to thoracic 
outlet syndrome due to gunshot wounds. On examination, the 
doctor noted that forced extension at the shoulders produced 
paresthesias on the ulnar hand and forearm.  There was no 
objective sensory loss or weakness other than perhaps trace 
abductor digiti quinti weakness; the triceps and biceps jerks 
were symmetrical.  

VA outpatient records reflecting treatment from 1993 to 1994 
reveal left-sided neck and shoulder pain.  In November and 
December 1993 records, the veteran complained of neck pain 
due to a volleyball incident.  In an x-ray dated in January 
1993, the cervical spine was determined to be normal.  In a 
record dated January 1994, the examiner noted the veteran's 
complaints of shoulder pain and possible cervical spine 
problem.  A private radiology study dated in January 1994 of 
the cervical spine revealed normal findings.  A clinical 
record dated in July 1994 reveals left sided neck and 
shoulder pain.

VA progress notes dated in August 1994 reveal physical 
therapy notes related to complaints of left shoulder pain.  
In VA medical certificate dated in August 1994, the examiner 
noted full range of motion of the left shoulder.

VA examination dated in January 1995 revealed the veteran's 
history of gunshot wound to the left shoulder and chest.  The 
examiner noted that recent nerve studies were normal.  The 
diagnosis rendered was hospital of gunshot wound to the left 
shoulder with history of abnormal MRI.  A private doctor's 
statement dated in February 1995 reveals treatment for left 
arm pain.  VA consultation report dated in March 1995 
revealed complaints of increasing pain in the left shoulder 
that occurs about three times per week.  Further mentioned is 
a fracture from an x-ray that showed degenerative changes in 
the cervical area.  On examination, the examiner noted the 
presence of the veteran's scars from the gunshot wounds and 
full range of motion of the shoulder.  The diagnosis rendered 
was left shoulder pain.

VA outpatient record dated in May 1995 reveals ongoing 
complaints of shoulder pain.  Received in the record in May 
1995 is a statement from a private doctor to the effect that 
the veteran had been undergoing treatment for pain and loss 
of motion in the shoulder girdle area.  A private medical 
statement dated in June 1995 reveals the veteran's history of 
inservice gunshot wound and treatment for left shoulder pain.  

In November 1995, the veteran had a personal hearing at which 
time he stated that his residuals of gunshot wounds to the 
left chest and shoulder should be rated under a different 
diagnostic code in that the veteran was experiencing problems 
with the raising of his arm and another diagnostic code more 
accurately addresses such impairment.  Transcript (T.) at 2.  
The veteran stated that while in service, he was hospitalized 
for a collapsed lung as a result of the gunshot wound.  (T.) 
at 3.  Further, the veteran testified that his chiropractor 
indicated that his symptoms would increase with age.  (T.) at 
7.  The veteran further stated that his chest area is numb 
and he experiences muscle spasms.  (T.) at 8.  

A neurological examination for the VA, dated in March 1997, 
reveals complaints of pain and muscle spasms in the left 
shoulder with occasional numbness involving the left chest.  
Nerve conduction studies were noted as normal.  Cervical 
spine x-rays disclosed evidence of some degenerative joint 
disease.  On examination, the doctor noted that muscle tone 
was good bilaterally, deep tendon reflexes were symmetric, 
and there was pain in the left trapezius muscles to 
palpation.  Also noted is some mild cervical spine 
degeneration.  An x-ray revealed intervertebral disc space 
narrowing at the C5-C6 levels with osteophytes.  Further X-
ray studies by the VA in March 1997 reflected old injury of 
the left hemithorax.  There was shrapnel in the lungs but no 
thoracic deformity.  

The March 1997 VA examination was deemed inadequate because 
the range of motion of the left shoulder was not recorded.  
On examination in May 1997, the veteran had forward flexion 
of 145 degrees, abduction of 145 degrees, internal rotation 
of 90 degrees, and external rotation of 80 degrees.  

By rating action of May 1997, service connection was granted 
for left thoracic outlet syndrome, assigned a noncompensable 
evaluation.  

VA examination dated in September 1998 revealed that the 
veteran was able to perform two sets of ten repetitions on 
the left side, but struggled somewhat on the left side on 
elevation and abduction.  Range of motion was essentially 
normal on forward elevation and abduction from zero to 
180 degrees and zero to 90 degrees on internal and external 
rotation.  The diagnosis rendered was a history of gunshot 
wounds to the left chest and left shoulder with a 10 percent 
loss of range of motion due to weakness and pain in the left 
shoulder.  A December 1998 examination related to other 
disabilities.  

Analysis

The issues before the Board are whether the veteran is 
entitled to service connection for cervical degenerative 
changes and to an evaluation in excess of 10 percent for 
residuals of gunshot wound to the left chest and shoulder.  
These matters are analyzed separately below.

Service connection 

In well grounded cases, a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) requires that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this veteran's case, he has failed to establish a well 
grounded for cervical degenerative changes.  Overall, the 
veteran has not presented competent clinical evidence of 
current disability related to an incident or disease during 
his period of service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306(a).  Essentially, the veteran's service 
medical records are silent for any pertinent notations, 
complaints, or objective findings.  Other than a request for 
an x-ray to include the cervical spine, there is no mention 
of injury or symptoms related to the cervical spine during 
the veteran's period of service. 

Moreover, the first complaints of symptoms related to the 
veteran's cervical spine appear in the record in 1993, 17 
years after the veteran left service, at which time the 
veteran complained of neck pain from an injury while playing 
volleyball.  An x-ray taken at that time revealed a normal 
cervical spine, as indicated above.  Thus, in this regard, 
the veteran fails to establish a well grounded claim.  Caluza 
at 506.  

Furthermore, the veteran in this case has not presented 
evidence of the requisite skills, qualifications, or training 
so as to render his comments medically competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, while the 
veteran's statements are presumed true, see King v. Brown, 5 
Vet. App. 19, 21 (1993), that is, that he feels pain and 
weakness associated with his cervical spine, he has not 
provided competent clinical evidence to support such 
assertions.  The Board notes here that evidence that requires 
medical knowledge, such as in this case, must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, in this respect as well, 
the veteran does not establish a well grounded claim.  

Thus, while the veteran has provided competent clinical 
evidence of current cervical spine disability, current 
disability alone is not enough to establish a well grounded 
claim.  See Caluza v. Brown, 7 Vet. App. 498, 506.  Moreover, 
while a private physician has reported treatment since 1981 
for symptoms which include cervical pain, there is no medical 
evidence which associates the veteran's degenerative changes 
of the cervical spine with his service-connected injury.  
Therefore, in the absence of medical evidence of a nexus 
between current disability and an incident or disease 
coincident with the veteran's period of service, the 
veteran's claim of entitlement to service connection for 
cervical degenerative changes necessarily is not well 
grounded.

Increased ratings

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, this veteran has established a well grounded claim in 
that he has asserted increased pain and weakness in the left 
chest and shoulder areas.  Therefore, the VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  Further, in this 
veteran's claim the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is required to make the most accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

During the course of this veteran's appeal, the Board notes 
that the rating criteria for muscle injuries were amended 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55- 4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  However, both the old and new 
relevant schedular rating criteria essentially provide that 
muscle injuries of Groups I and II, incurred by the veteran 
in service are rated essentially based on the same criteria.  
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302 (1996); 
38 C.F.R. § 4.73, Diagnostic Code 5301, 5302 (1999).

However, in a recent memorandum decision, which does not have 
precedential value, the Court indicated that the change in 38 
C.F.R. § 4.55 involved a "substantive change" and that the 
version most favorable to the veteran must apply if the 
regulation changed after the veteran's claim was filed and 
before the administrative appeal process had been concluded.  
Hawkinson v. West, No. 97-1887 (March 19, 1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under both the former and amended criteria, factors to be 
considered in the evaluation of disabilities residual to 
healed wounds that involve muscle groups due to gunshot 
trauma are found in 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1999).  Essentially, similar guidelines are found in both 
the former and recently revised regulations.  Id.  The 
regulations provide that a slight disability of muscles due 
to a simple muscle wound without debridement or infection is 
evidenced by a minimal scar without evidence of fascial 
defect, atrophy, impaired tonus, or impairment of function or 
metallic fragments retained in the muscle tissue.  
38 C.F.R. § 4.56 (d) (1) (iii) (1999).  

A moderate muscle wound is objectively manifested by entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle tonus and of definite weakness or fatigue in 
comparative test.  38 C.F.R. § 4.56 (d) (2) (iii) (1999).  

Further, a moderately severe muscle wound is objectively 
manifested by entrance and (if present) exit scars which are 
relatively large and are so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation reveal moderate loss of deep fascia, moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles as compared with the sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56 (3) (iii) (1999).  

A severe wound of the muscles is manifested by extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of 
missile.  X-ray findings may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma.  
Palpation demonstrates moderate or extensive loss of deep 
fascia or muscle substance.  Essentially, the muscles do not 
swell and harden normally in contraction.  Tests of strength 
or endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  38 C.F.R. 
§ 4.56 (4) (iii) (1999).

Also, visible atrophy may or may not be visible.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle 
indicates the severe type.  The criteria of 38 C.F.R. § 4.56 
are only guidelines for evaluating muscle injuries from 
gunshot wounds or other trauma, and the criteria are to be 
considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).

Residuals of gunshot wounds to the left chest and left 
shoulder are rated under Diagnostic Codes 5301 and 5302.  
38 C.F.R. § 4.73, Diagnostic Codes 5301-5302 (1999).  With 
respect to the non-dominant side (the veteran is right-
handed), Diagnostic Code 5301 provides that for slight muscle 
injury, a zero percent evaluation is appropriate.  Id.  Where 
there is moderate muscle injury, a 10 percent evaluation is 
warranted and for moderately severe muscle injury, a 
20 percent evaluation is merited.  Id.  The maximum 
evaluation of 30 percent is warranted for severe muscle 
injury.  Id.  

In this veteran's case, the veteran's residuals of the 
gunshot wounds are not productive of impairment greater than 
that associated with an evaluation for moderate muscle 
injury.  Id.  The wounds in service did not involve the 
arteries or nerves.  In May 1974, the veteran underwent 
exploration and debridement of his gunshot wound.  In June 
1974, the left chest wound was closed and the record supports 
that the wounds were well healed.  As noted above, the 
veteran's injury consisted of a small entrance wound on the 
anterior left shoulder with surrounding powder burns, and a 
posterior left chest wound near the tip of the scapula.  
There was neither motor nor sensory deficiency, although 
there were small metallic fragments surrounding the area.  
The path of the bullet was above and anterior to the axillary 
artery and vein and brachial plexus and did not damage them.  

Moreover, the record demonstrates that current disability 
associated with residuals of the veteran's gunshot wounds 
amounts to no more than that associated with moderate muscle 
injury.  As noted above during the October 1998 VA 
examination, the veteran able to do several repetitions with 
a three-pound weights.  Furthermore, the examiner noted that 
the range of motion was essentially normal on forward 
elevation and abduction from zero to 180 degrees and zero to 
90 degrees on internal and external rotation.  The diagnosis 
rendered was a history of gunshot wound to the left chest and 
left shoulder with a 10 percent loss of range of motion due 
to weakness and pain in the left shoulder.

The evidence of record, with particular emphasis on current 
VA examination findings, see Francisco v. Brown, 7 Vet. 
App. 55, 58, supports moderate functional impairment due to 
the veteran's gunshot wounds to the left chest and shoulder.  
Id.  In this respect, the veteran's residual injuries warrant 
the current rating of 10 percent.  Id.  Overall, the 
objective clinical data of record do not substantiate 
moderately severe impairment.  At the time of the injuries, 
the exit scars were relatively small and did not penetrate 
through important muscle groups.  Id.  

Moreover, there was not a moderate loss of deep fascia or 
muscle substance or evidence of marked or moderately severe 
loss.  Id.  Further, current disability does not amount to 
more than subjective pain and weakness, and does not involve 
more impairment than what is encompassed within the pertinent 
rating criteria.  38 C.F.R. § 4.71, Diagnostic Codes 5301, 
5302.  Therefore, in this regard, the veteran's impairment of 
his left chest and shoulder do not warrant the next higher 
rating of 20 percent.  Id.

The Board acknowledges the veteran's complaints of pain and 
weakness in the areas of the gunshot wounds.  Nonetheless, 
clinical findings do not substantiate impairment beyond that 
encompassed within the current 10 percent rating.  Id.  For 
example, during the most recent VA examination in 1998, the 
examiner noted evidence of limitation of motion due to pain 
and weakness, but nothing further.  However, in spite of the 
examiner's observation that pain and weakness affected the 
veteran's range of motion, the clinical data of record 
support complete range of motion as noted above.  Therefore, 
the diagnostic code related to limitation of motion of the 
veteran's shoulder area does not apply in this case.  See 
38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).

Furthermore, the Board is aware that the veteran contends 
that another diagnostic code would more appropriately address 
the veteran's residuals of gunshot wounds to the left chest 
and left shoulder.  However, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
specific case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Moreover, in this case, 
service connection has also been granted for thoracic outlet 
syndrome, which provides the opportunity to consideration of 
his symptoms under another diagnostic code.  

In this case, there are no clinical data of record on which 
to base a change in the current diagnostic codes.  Thus, in 
spite of the veteran's assertions, Diagnostic Codes 5301, 
5302 most appropriately fit the factual circumstances of this 
case and symptomatology of the veteran's left chest and 
shoulder disability more nearly approximate the rating 
criteria of these diagnostic codes.  38 C.F.R. § 4.73, 
Diagnostic Codes 5301, 5302.

Thus, in light of the above, the evidence of record 
preponderates against an increased evaluation greater than 
the current 10 percent under either the former or newer 
regulations.  See 38 C.F.R. § 4.73, Diagnostic Code 5301, 
5302 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5301, 
5302 (1999).  



ORDER

Entitlement to service connection for cervical degenerative 
changes is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound to the left chest and shoulder is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

